Case 18-23210-CMB        Doc 23     Filed 02/12/21 Entered 02/12/21 12:41:39              Desc Main
                                   Document      Page 1 of 1

                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:                                            )       Case No.: 18-23210 CMB
                                                  )
Axion Power International, Inc.,                  )       Chapter 7
                                                  )
         Debtor.                                  )       Document No.: _____
                                                  )


                                        STATUS REPORT

       AND NOW, comes Movant, Charles O. Zebley, Jr., Trustee in the above captioned Chapter
7 proceeding, and respectfully represents as follows and declares under penalty of perjury:

         1.    The Debtor, Axion Power International, Inc. (“Debtor”), originally commenced the
               within case by filing a voluntary petition for relief under chapter 7 of the Bankruptcy
               Code on August 10, 2018.

         2.    In this bankruptcy Trustee collected $779.20.

         3.    Unsecured claims in this case total $1,519,661.

         4.    Trustee has decided to return the funds he collected to Debtor and file a report of no
               distribution.

         5.    On January 13, 2021, Trustee mailed a check for $709.20 to the Debtor’s attorney.
               Bank service charges caused the check to be for a lesser amount.

         6.    The check did not clear Trustee’s Bank in January. Trustee’s Bank still wanted to
               impose service charges for February, which would overdraw the Trustee’s check.
               Trustee has spoken to Debtor’s counsel who has been co-operative. Once the
               Trustee’s Bank negates the service charge, Debtor will negotiate the check.

         7.    Once the check clears the Trustee will file a report of no distribution.


                                                      ZEBLEY MEHALOV & WHITE, P.C.


Dated: February 12, 2021                              BY/s/ Charles O. Zebley, Jr.
                                                      Charles O. Zebley, Jr., Esquire
                                                      PA I.D. No.: 28980
                                                      Zebley Mehalov & White, P.C.
                                                      P.O. Box 2124
                                                      Uniontown, PA 15401
                                                      (724) 439-9200
                                                      Email: COZ@Zeblaw.com
